          Case 6:21-cv-00767-MC         Document 1       Filed 05/19/21    Page 1 of 8




Susan G. Steinman OSB #106918
9145 Wallace Road NW
Salem, OR 97304
Telephone: 503) 512-9141
steinman.lawoffice@gmail.com

Avi R. Kaufman* FLB #84382
kaufman@kaufmanpa.com
KAUFMAN P.A.
400 NW 26th Street
Miami, FL 33127
Telephone: (305) 469-5881

*Motion for admission pro hac vice forthcoming

Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF OREGON - EUGENE DIVISION


  MARILYN JENSEN, individually and on                 Case No.
  behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                 Plaintiff,
                                                    DEMAND FOR JURY TRIAL
  v.

  HIGHLEVEL LLC, an Oregon company,

                 Defendant.



                               CLASS ACTION COMPLAINT
       Plaintiff Marilyn Jensen (“Plaintiff Jensen” or “Jensen”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant HighLevel LLC (“Defendant” or

“HighLevel”) to stop the Defendant from violating the Telephone Consumer Protection Act by

making pre-recorded telemarketing calls to cellular telephone numbers without consent. Plaintiff

also seeks injunctive and monetary relief for all persons injured by Defendant’s conduct. Plaintiff
            Case 6:21-cv-00767-MC       Document 1       Filed 05/19/21     Page 2 of 8




Jensen, for this Complaint, alleges as follows upon personal knowledge as to herself and her own

acts and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys.

                                                PARTIES

       1.      Plaintiff Marilyn Jensen is a resident of Geneva, New York.

       2.      Defendant HighLevel is an Oregon registered limited liability company

headquartered in Eugene, Oregon. Defendant HighLevel conducts business throughout this

District and throughout the U.S.

                                    JURISDICTION AND VENUE

       3.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

       4.      This Court has personal jurisdiction and venue is appropriate over the Defendant

because the Defendant resides in this District and the wrongful conduct giving rise to this case

was directed from this District.

                                            INTRODUCTION

       5.      As the Supreme Court explained at the end of its last term, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5

(U.S. July 6, 2020).

       6.      When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).




                                                                                                    2
              Case 6:21-cv-00767-MC         Document 1         Filed 05/19/21      Page 3 of 8




         7.      By 2003, due to more powerful robocalling technology, telemarketers were

calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA of

1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

         8.      The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         9.      Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         10.     According to online robocall tracking service “YouMail,” 4.4 billion robocalls

were placed in April, 2021 alone, at a rate of 147.6 million per day. www.robocallindex.com

(last visited May 2, 2021).

         11.     The FCC also has received an increasing number of complaints about unwanted

calls. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

         12.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1
         13.     “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2

                                         COMMON ALLEGATIONS

         14.     Defendant HighLevel provides a lead generation platform for digital marketing

agencies and small businesses such as real estate agents.3




1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-consumer-protection-
federal-communications-commission-rules-regulations/160616robocallscomment.pdf
3
  https://www.linkedin.com/company/highlevel/about/


                                                                                                            3
         Case 6:21-cv-00767-MC           Document 1       Filed 05/19/21      Page 4 of 8




       15.     In placing solicitation calls to businesses, HighLevel calls cell phone numbers

with a pre-recorded voice message without first obtaining the cell phone owner’s prior express

written consent to receive pre-recorded voice messages on their cell phone.

       16.     In response to these calls, Plaintiff Jensen files this lawsuit seeking injunctive

relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,

as well as an award of statutory damages to the members of the Class and costs.

                            PLAINTIFF JENSEN’S ALLEGATIONS

       17.     On April 27, 2021 at 11:38 AM, Plaintiff Jensen received a call to her cell phone

from or on behalf of Defendant HighLevel from 310-848-5957.

       18.     If one calls back that phone number, the number is not in service.

       19.     Plaintiff did not answer this call.

       20.     A pre-recorded voice message was left on Plaintiff’s cell phone voicemail stating:

       “Hey, this is Lisa from Triple Revenue Growth. Just giving you a call back. I did send
       you an email with this info as well, but I just wanted to make sure you have the
       information while we’re still able to offer you this crazy good deal. So you had reached
       out about getting some new leads for your businesses and yeah, we have developed this
       new lead generation platform that is guaranteed to generate hot qualified leads that are
       exclusive to your business. Our clients right now are seeing triple revenue growth with
       this and I can’t wait to just show you how this all works. So if you still need leads, this is
       definitely a no-brainer. So just give me a call back. My number is 561-781-5167. That
       number again is 561-781-5167. So give me a call back while we can still provide you this
       unbelievable offer. Call me at 561-781-5167. Thanks so much. Talk to you soon. Bye
       bye.”
       21.     Plaintiff’s attorneys called 561-781-5167 and confirmed that the phone number is

answered by an employee who claims to work for Defendant HighLevel.

       22.     Plaintiff did not provide Defendant HighLevel consent to place pre-recorded calls

to her cell phone number.

       23.     The unauthorized solicitation telephone call that Plaintiff received from

Defendant, as alleged herein, has harmed Plaintiff Jensen in the form of annoyance, nuisance,

and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the




                                                                                                    4
          Case 6:21-cv-00767-MC          Document 1          Filed 05/19/21   Page 5 of 8




wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of

memory on the phone.

       24.     Seeking redress for these injuries, Plaintiff Jensen, on behalf of herself and a

Class of similarly situated individuals, brings suit under the TCPA.

                                        CLASS ALLEGATIONS

       25.     Plaintiff Jensen brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) and seeks certification of the following Class:


       Pre-recorded No Consent Class: All persons in the United States who from four years
       prior to the filing of this action through trial (1) Defendant (or an agent on Defendant’s
       behalf) called on their cellular telephone number (2) using a pre-recorded voice message,
       and (3) for whom the Defendant claims it obtained the person’s number in the same
       manner as Defendant claims it supposedly obtained Plaintiff’s number.

       26.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its

parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against the Defendant have been fully and finally adjudicated

and/or released. Plaintiff Jensen anticipates the need to amend the Class definitions following

appropriate discovery.

       27.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       28.     Commonality and Predominance: There are many questions of law and fact

common to the claims of the Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:



                                                                                                     5
          Case 6:21-cv-00767-MC          Document 1       Filed 05/19/21     Page 6 of 8




       (a)     whether the Defendant placed pre-recorded voice message calls to Plaintiff Jensen

               and members of the Pre-recorded No Consent Class;

       (b)     whether the calls were made without first obtaining prior express written consent;

       (c)     whether Defendant’s conduct constitutes a violation of the TCPA; and

       (d)     whether members of the Class are entitled to treble damages based on the

               willfulness of Defendant’s conduct.

       29.     Adequate Representation: Plaintiff Jensen will fairly and adequately represent

and protect the interests of the Class, and has retained counsel competent and experienced in

class actions. Plaintiff Jensen has no interests antagonistic to those of the Class, and Defendant

has no defenses unique to Plaintiff. Plaintiff Jensen and her counsel are committed to vigorously

prosecuting this action on behalf of the members of the Class, and have the financial resources to

do so. Neither Plaintiff Jensen nor her counsel have any interest adverse to the Class.

       30.     Appropriateness: This class action is also appropriate for certification because

Defendant acted or refused to act on grounds generally applicable to the Class and as a whole,

thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class as wholes, not on facts or law applicable only to Plaintiff Jensen.

Additionally, the damages suffered by individual members of the Class will likely be small

relative to the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of

the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class

action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.




                                                                                                     6
             Case 6:21-cv-00767-MC         Document 1       Filed 05/19/21     Page 7 of 8




                                   FIRST CLAIM FOR RELIEF
                                Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Jensen and the Pre-recorded No Consent Class)
         31.      Plaintiff repeats and realleges the prior paragraphs of this Complaint and

incorporates them by reference herein.

         32.      Defendant HighLevel transmitted unwanted solicitation telephone calls to

Plaintiff Jensen and the other members of the Pre-recorded No Consent Class using a pre-

recorded voice message.

         33.      These pre-recorded voice calls were made en masse without the prior express

written consent of the Plaintiff Jensen and the other members of the Pre-recorded No Consent

Class.

         34.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff Jensen and the other members of the Pre-recorded No Consent

Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

violation.



                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Jensen individually and on behalf of the Class, prays for the

following relief:

         35.      An order certifying this case as a class action on behalf of the Class as defined

above; appointing Plaintiff Jensen as the representative of the Class; and appointing her attorneys

as Class Counsel;

         36.      An award of actual and/or statutory damages and costs;

         37.      An award of attorney’s fees;

         38.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

         39.      An injunction requiring the Defendant to cease all unsolicited calling activity, and

to otherwise protect the interests of the Class; and



                                                                                                      7
        Case 6:21-cv-00767-MC            Document 1        Filed 05/19/21     Page 8 of 8




      40.     Such further and other relief as the Court deems just and proper.

                                            JURY DEMAND

      Plaintiff Jensen requests a jury trial.
                                                MARILYN JENSEN, individually and on behalf
                                                of all others similarly situated,
DATED this 19th day of May, 2021.

                                                By: /s/ Susan G. Steinman
                                                9145 Wallace Road NW
                                                Salem, OR 97304
                                                Telephone: (503) 512-9141
                                                steinman.lawoffice@gmail.com

                                                Avi R. Kaufman*
                                                kaufman@kaufmanpa.com
                                                KAUFMAN P.A.
                                                400 NW 26th Street
                                                Miami, FL 33127
                                                Telephone: (305) 469-588

                                                * Pro Hac Vice Motion forthcoming

                                                Attorneys for Plaintiff and the putative Class




                                                                                                 8
